DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant has filed a Terminal Disclaimer; therefore, the rejection of Claims 52-71 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-15, and 17 of U.S. Patent No. 11,025,998 is withdrawn.
Applicant has amended independent Claims 52 and 62 by incorporating the language of now canceled Claims 55 and 65.  Claims 55 and 65 were previously objected to as being dependent upon a rejected base claim, but otherwise allowable; therefore, the rejection of Claims 52-54, 58, 59, 61-64, 68, 69, and 71 are rejected under 35 U.S.C. 102(a)(2) is withdrawn.


Allowable Subject Matter
Claims 52-54, 56-64, and 66-71 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art including Carlson and Drake fails to teach, suggest, or render obvious the claimed concepts of a plurality of extending options, within the full context of each claim.

in response to receiving the first input:
generating for display a plurality of modifications, a first of the plurality of modifications specifying a first amount to apply to the first segment, a second of the plurality of modifications specifying a second amount to apply to similar segments to the first segment, a third of the plurality of modifications specifying a third modification amount to apply to all segments of the event, and a fourth of the plurality of modifications to obtain a full version of the event.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426